IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO v C`(@;'*'so ’0

UNITEI) sTATES oF AMERICA, “ "S 0,, 2013 §
Piaimiff, a ~ f,'*/cr

[10] JAYSON VAZQUEZ-VICENTE,
Defendant.

 

 

PLEA AGREEMENT
(Pursuant to Fed. R. Crim. P. ll(c)(l)(B)
TO THE HONORABLE COURT:

COMES NOW, the United States of America, by and through its attorneys for the District of

Puerto Rico: Rosa Emilia Rodriguez-Vélez, United States Attorney; Jose Capo~lriarte, Assistant United
/`/1/ States Attorney and Criminal Division’s Chiet`; Alberto R. Lopez-Rocat`ort, Assistant United States
/)/ Attomey and Deputy Chief, Gang Unit; and César S. Rivera Giraud, Assistant United States Attorney,
along with Defendant, JAYSON VAZQUEZ-VICENTE, and his counsel, Mariangela Tirado-Vales,
and, pursuant to Federal Rule of Criminal Procedure ]l(c)(I)(B), state to this Honorable Court that

they have reached a Plea Agreement, the terms and.conditions of which are as follows:

1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

Defendant agrees to plead guilty to COUNT ONE and SIX of the Indictment.

COUNT ONE charges: Beginning on a date unknown, but not later than in or about 2008,
and continuing up to and until the return of this indictment, in the Municipality of Cayey, in the
District of Puerto Rico, elsewhere, and Within the jurisdiction of this Court, Defendant and others,
did knowingly and intentionally combine, conspire and agree with each other and with diverse other
persons known and unknown to the Grand Jury, to commit an offense against the United States, that

is: to possess with the intent to distribute l kilogram or more of a mixture- or substance containing a

:z \/‘
li/)/

United Stafes v. Jayson Vazquez- Vice)zte. 15-696-1' U(PAD)
P!ea Agreement

detectable amount of heroin, a Schedule I Narcotic Drug Controlled Substance; 280 grams or more of
a mixture or substance containing a detectable amount of cocaine base ("crack"), a Sclledule II Narcotic
Drug Controlled Substance; 5 kilograms or more of a mixture or substance containing a detectable
amount of cocaine, a Schedule II Narcotic Drug Controlled Substance; and a measurable amount of a
mixture or substance containing a detectable amount of marijuana, a Schedule I Controlled Substance;
a mixture or substance containing detectable amounts of Oxycodone (commonly known as Percocet),
a Schedule II Controlled Substance; and a mixture or substance containing detectable amounts of
Alprazolam (commonly known as Xanax), a Schedule IV Controlled Substance, all within 1,000 feet
of the real property comprising a housing facility owned by a public housing authority, that is, Luis
Munoz Moraies and Brisas de Cayey Public I-lousing Projects and other areas within and near the
Municipality of Cayey, Puerto Rico including but not limited to San Tomas and Canteras Wards. All

in violation of Title 21, United States Code Sections 846, S4l(a)(l) and 860.

 

COUNT SIX charges: Beginning on a date unknown, but not later than in or about 2008,
and continuing up to and until the return of this indictment, in the Municipality of Cayey, in the
District of Puelto Rico; elsewhere, and Within the jurisdiction of this Court, Defendant and others,
aiding and abetting each other, did knowingly possess firearms of different brands and calibers,
in furtherance of a drug trafficking crime for which they may be prosecuted in a court of the
United States, that is, conspiracy to possess with intent to distribute heroin, crack cocaine,
cocaine & marihuana, in violation of Title 21, U.S.C., Section 84 l(a)(l) (as charged in Count

One of this Indictment). All in violation of Title 18, U.S.C. Section 924(c)(})(A)(i) and B(ii).

2. MAXIMUM PENALTIES
The penalty for the offense charged in COUNT ONE of the Indictment is a term of
imprisonment of not less than 10 years, and not more than life; a fine not to exceed $20,000,000; and

a supervised release tenn of not less than 10 years; all pursuant to Title 21 , United States Code, Sections

United States v. Jayson Vazquez- Vicente, 15-696-10(PAD)
Plea Agreement

84l(a)(l)(b)(l)(A), 846, and 860.

Based on the stipulated and agreed amount of narcotics possessed by Defendant, that is, at least
3.5 kilograms but less than 5 kilograms of cocaine, the penalty for the offense shall be a term of
imprisonment of not less than 5 years, and not more than 80 years; a fine not to exceed 10,000,000;
and a term of supervised release of at least 8 years; all pursuant to Title 21, United States Code, Sections
84l(a)(1)(b)(1)(B), 846, and 860.

The penalty for the offense charged in COUNT SIX of the Indictment is a term of imprisonment
of not less than 5 years, and UP TO LIFE; a fine not to exceed $250,000 or both, pursuant to Title 18,
United States Code, Sections 924(c)(1)(A)(i), 3559(a)(1), 3571(b)(3); and a term of supervised release

of not more than five (5) years, as provided by Title 18, United States Code Section 3583(b)(1). The

 

sentence to be imposed for COUNT SIX of the lndictrnent shall run consecutively to any term of
imprisonment to be imposed, pursuant to Title 18, United States Code, Sections 924(c)(l)(A)(D)(ii).

3. SENTENCING GUIDELINES APPLICABILITY

Defendant acknowledges that the Court may impose a sentence in accordance with the
applicable provision(s) of the Sentencing Guidelines, Title 18 United States Code, Section 3551, et seq.
(hereinafter Guidelines), which are now advisory. Further, the defendant acknowledges to be aware
that parole has been abolished and the imposition of sentence may not be suspended

4. SPECIAL MONETARY ASSESSMENT

Defendant agrees to pay a special monetary assessment of one hundred dollars (3100.00), per
count of conviction, to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C. § 3013(a)(2)(A).

5. FINES AND RESTITUTION

Defendant is aware that the Court may, pursuant to U.S.S.G. § 5E1.2, order him to pay a fine

sufficient to reimburse the government for the costs of any imprisonment, probation, or supervised

W

United States v. Jayson Vazquez- Vicente, 15-696-10(PAD)
Plea Agreemth

release ordered. The Court may also impose restitution. The United States will make no
recommendations as to the imposition of fines and restitution.

6. RULE 11(c)(1)(B) WARNINGS

Defendant is aware that his sentence is within the sound discretion of the sentencing judge and
the advisory Sentencing Guidelines (including the Guidelines Policy Statements, Application, and
Background Notes). Defendant understands and acknowledges that the Court is not a party to this Plea
Agreement and thus, is not bound by this agreement or the sentencing calculations and/or
recommendations contained herein. Defendant specifically acknowledges and admits that the Court
has jurisdiction and authority to impose any sentence within the statutory maximum set for the offense
to which the defendant pleads guilty. Defendant is aware that the court may accept or reject the Plea
Agreement, or may defer its decision whether to accept or reject the Plea Agreement until it has
considered the pre-sentence report. Should the Court impose a sentence up to the maximum established
by statute, the defendant cannot, for that reason alone, withdraw the guilty plea, and will remain bound
to fulfill all of the obligations under this Plea Agreement.

7. SENTENCING GUIDELINES CALCULATIONS

Although the Guidelines are now advisory, United States v. Booker, 125 S.Ct. 738, 744, 160
L.Ed.2d 621 (2005), makes clear the sentencing court is required to consider the Guidelines “sentencing
range established for... the applicable category of offense committed by the applicable category of
defendant” in imposing sentence _BLker, 125 S.Ct. at 744. Therefore, the United States and the
defendant submit the following advisory Sentencing Guidelines calculations as to COUNT ONE and

SIX:

United States v. Ja_i’son l/azqtrez-Vicente, 15-696-10(PAD)
Plea Agreemenr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sentencing Guidelines Calculations Table
COUNT ONE
At least 2.0 kilo rams but less than 3.5 kilo rams of cocaine 26
Base Offense Level (28)[}556:201§(€"7) g
Specific Offense Protected Location. (+2) USSG:ZDl.Z(a)(l) +2
Characteristics
Role in the Organizer, |eader, manager or supervisor. +3
§ Ol"fense l
Acceptance Acceptance of responsibility (Offense level is 16 or more) (-3) -3
_ roi. | chl l ci-icll l chlll | cl-lclv l chv l chvr rota|
Sentencing Ranges 28
23 073-097 087~103 097-121 110-137 130-162 140-175 Offense Leve|

Count Six of the If the defendant, whether or not convicted of another
|ndictment crime, was convicted of violating section 924(c) of title 18
50 months U.S.C., the guideline sentence is the minimum term of
imprisonment required by statute (5 years). Said term is to be
served consecutively to the term of imprisonment to be

imposed in Count One.

107 l/
` vi s. sENTENCE RECOMMENDATION

As to COUNT ONE, after due consideration of the relevant factors enumerated in 18 U.S.C.
§3553(a), the parties Will recommend a sentence of imprisonment of 84 months.

As to COUNT SIX, after due consideration of the relevant factors enumerated in 18 U.S.C.
§3553(a), the parties will recommend a sentence of imprisonment of 60 months, to be served
consecutively With the term of imprisonment to be imposed in COUNT ONE.

9. NO STIPULATION AS TO DEFENDANT’S CRIMINAL HISTORY
CATEGORY

The parties do not stipulate any assessment as to the defendant‘s Criminal History Category.

10. WAIVER OF APPEAL

Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed by the
Court is 144 months or less, the defendant waives the right to appeal any aspect of this case’s judgment
and sentence, including but not limited to the term of imprisonment or probation, restitution, fines,

forfeiture, and the term and conditions of supervised release

United States v. Jcryson Vazquez- Vicen!e, 15-696-IU(PAD)
plea Agreement

11. NO FURTHER ADJUSTMENTS OR DEPARTURES

The United States and Defendant agree that no further adjustments or departures to Defendant’s
total adjusted base offense level and no variance sentence under 18 U.S.C. § 3553 shall be sought by
Defendant. The parties agree that any request by Defendant for an adjustment or departure will be
considered a material breach of this Plea Agreement, and the United States will be free to ask for any
sentence, either guideline or statutory.

12. DISMISSAL OF REMAINING COUNTS

At sentencing, the United States will request the dismissal of the remaining counts against
Defendant.

13. SATISFACTION WITH COUNSEL

Defendant represents to the Court that he is satisfied with counsel, Mariangela Tirado-Vales,
and asserts that counsel has rendered effective legal assistance

14. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA
Defendant understands that by entering into this agreement, defendant surrenders certain rights as
provided in this agreement Defendant understands that the rights of criminal defendants include the
following:

a. If the defendant had persisted in a plea of not guilty to the charges, defendant would
have had the right to a speedy jury trial with the assistance of counsel. The trial may be conducted by
a judge sitting without a jury if the defendant, the United States and the judge agree.

b. If a jury trial is conducted, the jury would be composed of twelve lay persons selected
at random. The defendant and the defendant's attorney would assist in selecting the jurors by removing
prospective jurors for cause where actual bias or other disqualification is shown, or by removing
prospective jurors without cause by exercising peremptory challenges The jury would have to agree,

unanimously, before it could return a verdict of either guilty or not guilty. The jury would be instructed

vi/
inv

United States v. Jayson Vazquez- Vicente, 15-696-10(PAD)
Plea Agreement

that the defendant is presumed innocent, that it could not convict the defendant unless, after hearing all
the evidence, it was persuaded of the defendant's guilt beyond a reasonable doubt, and that it was to
consider each charge separately.

c. If a trial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether or not the evidence
established the defendant's guilt beyond a reasonable doubt,

d. At a trial, the United States would be required to present its witnesses and other evidence
against the defendant The defendant would be able to confront those witnesses and defendant's
attorney would be able to cross-examine them. In turn, the defendant could present witnesses and other
evidence on defendant's own behalf. If the Witnesses for the defendant would not appear voluntarily,
defendant could require their attendance through the subpoena power of the Court.

e. At a trial, the defendant could rely on the privilege against self-incrimination to decline
to testify, and no inference of guilty could be drawn from the defendant's refusal to testify. If the
defendant desired to do so, the defendant could testify on the defendant's own behalf.

15. STIPULATION OF FACTS

The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into this
Plea Agreement. Defendant adopts the Stipulation of Facts and agrees that the facts therein are accurate
in every respect and, had the matter proceeded to trial, that the United States would have proven those
facts beyond a reasonable doubt.

16. LIMITATIONS OF PLEA AGREEMENT

This Plea Agreement binds only the United States Attorney’s Office for the District of Puerto

Rico and Defendant. It does not'bind any other federal district, state, or local authorities

United States v. Jayson Vazquez- Vicente, 15-696-10(PAD)
Plea Agreement

17. ENTIRETY OF PLEA AGREEMENT

This written agreement constitutes the complete Plea Agreement between the United States,
Defendant, and Defendant’s counsel. The United States has made no promises or representations except
asset forth in writing in this Plea Agreement and denies the existence of any other term and conditions
not stated herein.

18. AMENDMENTS T 0 PLEA AGREEMENT

No other promises, terms or conditions will be entered unless in writing and signed by all
parties.

19. BREACH AND WAIVER

Defendant understands and agrees that if he breaches the plea agreement, he may be prosecuted
and sentenced for all of the offenses that he may have committed Defendant agrees that if he breaches
this plea agreement, the Government reserves the right to take whatever steps are necessary to nullify
the plea agreement, including the filing of a motion to withdraw from the plea agreement and/or to set
aside the conviction and sentence. Defendant also agrees that if he is in breach of this plea agreement,
he is deemed to have waived any objection to the reinstatement of any charges under the indictment,
information, or complaint which may have previously been dismissed or which may have not been

previously prosecuted

INTENTIONALLY LEFT IN BLANK

United States v. .layson Va:quez-Vic'ente, 15-696-IU(PAD)
Plea Agreement

20. VOLUNTARINESS OF GUILTY PLEA
Defendant acknowledges that no threats have been made against him and that he is pleading

guilty freely and voluntarily because he is guilty.

RosA EMILIA RoDRl'oUEZ-vELEZ r-
United States Attorney

QW %¢/ late

riarte Mariangelri Tirado-Vales

 

    

 

 

.S. Attorney Counsel for pefen_d t

` riminal Division Dated: /' § f) "/J/
Dated: lO 13)’ ii
/"7,»( 6 f ¢-/,{/L / /,, y ¢’;?:"
Alberto R. L()pez-Rocafort ayson Vazquez-Vicente
Assistant U.S. Attorney Defendant; d , 25 ., /J/
Deputy Chief, Gang Unit Dated:
Dated: ¢'Lz. /

£%:»

Gésar/S. Rivera Giraud

Assistant U.S. ttor ey
Dated: /~/7 7 M`{

United States v. Jayson Vazquez-Viceme, [5~696-]0(PAD)
Plea Agreement

UNDERSTANDING OF RIGHTS
1 have consulted with my counsel and fully understand all of my rights with respect to the
Indictment pending against me. Further, 1 have consulted with my attorney and fully understand my
rights with respect to the provisions of the Sentencing Guidelines, Policv Statements, Apnlication, and
Backg;ound Notes which may apply in my case. My counsel has translated the plea agreement and
explained it to me in the Spanish language and l have no doubts as to the contents of the agreement l
have read this Plea Agreement and carefully reviewed every part of it with my attorney. I fully

understand this agreement and voluntarily agree to it.

Date: /O 1239/ly _/Ac/._//'>

ayson Vazquez-Vicente
Defendant
l am the attorney for Defendant. I have fully explained Defendant’s rights to Defendant with
respect to the pending lndictment. Further, I have reviewed the provisions of the Sentencing
Guidelines, Policy Statements, Application, and Background Notes, and l have fully explained to
Defendant the provisions of those guidelines which may apply in this case. l have translated the plea
agreement and explained it in the Spanish language to the defendant who has expressed having no
doubts as to the contents of the agreement, 1 have carefully reviewed every part of this Plea Agreement
with Defendant. To my knowledge, Defendant is entering i/ito this Plea Agreement voluntarily,

intelligently, and with fiill knowledge of all consequences of befendants lea of g ilty.
,_)/
Date: /\‘) y 5 "/0(/ CX:’ /"//A/

Mariang a Tirado-Vales
Counsel _ or Defendant

 

;T \/1/
iv

United States v. Jayson Vazquez-Vicenre, 15-696-1()(PAD)
Plea Agreement

STIPULATION OF FACTS
In conjunction with the submission of the accompanying Plea Agreement in this case, the
United States submits the following summary setting forth the version of the facts leading to
defendant's acceptance of criminal responsibility for violating Title 21, United States Code, Sections

841(a)(l), 846, and 860; and Title 18, United States Code Section 924(c)(1)(A)(i), as charged

 

respectively in Counts One and Six of the Indictment l5-696(PAD).

Beginning on a date unknown, but not later than in or about 2008, and continuing up to and
until the return of this indictment, in the Municipality of Cayey, in the District of Puerto Rico,
elsewhere, and within the jurisdiction of this Court, Defendant and others, did knowingly and
intentionally conspire to possess with the intent to distribute 1 kilogram or more of a mixture or
substance containing a detectable amount of heroin; 280 grams or more of a mixture or substance
containing a detectable amount of cocaine base ("crack"); 5 kilograms or more of a mixture or
substance containing a detectable amount of cocaine; a measurable amount of a mixture or substance
containing a detectable amount of marijuana; a mixture or substance containing detectable amounts of
Oxycodone (cornrnonly known as Percocet); and a mixture or substance containing detectable amounts
of Alprazolam (commonly known as Xanax); all within 1,000 feet of the real property comprising a
housing facility owned by a public housing authority, that is, Luis Munoz Morales and Brisas de Cayey
Public Housing Projects and other areas within and near the Municipality of Cayey, Puerto Rico
including but not limited to San Tomas and Canteras Wards. All in violation of Title 21, United States
MSections 846, 841(a)(l) and 860.

Beginning on a date unknown, but not later than in or about 2008, and continuing up to and
until the return of this indictment, in the Municipality of Cayey, in the District of Puerto Rico,
elsewhere, and within the jurisdiction of this Court, Defendant and others, aiding and abetting each
other, did knowingly possess firearms of different brands and calibers, in furtherance of a drug

trafficking crime for which they may be prosecuted in a court of the United States, that is, conspiracy

//r/
n

United States v. Jayson Vazquez- Vicente, 15-696-10(PAD)
Plea Agreement

to possess with intent to distribute heroin, crack cocaine, cocaine & marihuana, in violation of Title 21 ,
United States Code, Section 841 (a)(l) (as charged in Count One of this Indictment). All in violation of
Title 18, United States Code, Section 924(c)(l)(A)(i).

Defendant admits that he was the owner of cocaine brands sold by the drug trafficking
organization at Luis Muiioz-Morales Public Housing Project, in Cayey, Puerto Rico. As owner, he
directly supervised the drug distribution activities at the various drug distribution points, and received
proceeds from the sale by other co-conspirators of the controlled substances he owned Defendant also
possessed and carried firearms in furtherance of the drug trafficking operations, and to protect other
members of the organization, the narcotics, and the proceeds derived from the sales of the narcotics,
from rival gangs.

Although multi-kilogram amounts of the controlled substances mentioned in the indictment
Were sold during the conspiracy, for purposes of this plea agreement Defendant admits that he
conspired to possess with intent to distribute at least 2.0 kilograms but less than 3.5 kilograms of
cocaine, to yield a base offense level of 28.

Defendant admits that he joined the conspiracy willfully and knowingly and that it Was his
intent at all times that the objectives of the conspiracy succeed At no time prior to his arrest did
Defendant manifest his intent to withdraw from the conspiracy.

Defendant agrees that the facts contained in this statement are true, including any handwriting
edits that may be added to the statement He adopts this statement of facts as his testimony in support
of his guilty plea, and requests the Court to consider it as the basis for its finding of guilt as to COUNT

ONE and SIX, to which he has plead

United States v. Jrryson Vazqrrez- Vicente, ]5-696-1()(PAD)
Plea Agreement

At trial, the United States would have proven beyond a reasonable doubt that Defendant is
guilty as charged in Count One and Six of the indictment by presenting physical and documentary
evidence, including but not limited to: the controlled substances and firearms seized, photographs,
videos, and the testimony of forensic chemists as expert witnesses, cooperators, as Well as the testimony
of Homeland Security Investigations and Police of Puerto Rico agents among others.

Full Discovery was timely provided to the Defendant.

gas ila/Wij /Z’”f/

C€§afS. Rivera- Giraud Mariangela Tirado-Vales
Assistant Unit State Attorney Counsel for Defendant
Dated: /I 577 / Dated: /5"23 “ F'

// é/

ayson Vazquez-Vicente

Defendant 2 .,__
Dated: /'di 7 j ff

 

 

